Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.906CERT Certification Pursuant to Rule 30a-2(b) under the 1940 Act and Section 906 of the Sarbanes Oxley Act Pursuant to 18 U.S.C. § 1350, the undersigned officer of BlackRock Enhanced Dividend Achievers TM Trust (the Registrant), hereby certifies, to the best of his knowledge, that the Registrants Report on Form N-CSR for the period ended October 31, 2007, (the Report) fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934, as amended, and that the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Date: September 15, 2008 /s/ Donald C. Burke Donald C. Burke, Chief Executive Officer (principal executive officer) of BlackRock Enhanced Dividend Achievers TM Trust Pursuant to 18 U.S.C. § 1350, the undersigned officer of BlackRock Enhanced Dividend Achievers TM Trust (the Registrant), hereby certifies, to the best of his knowledge, that the Registrants Report on Form N-CSR for the period ended October 31, 2007, (the Report) fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934, as amended, and that the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Date: September 15, 2008 /s/ Neal J. Andrews Neal J. Andrews, Chief Financial Officer (principal financial officer) of BlackRock Enhanced Dividend Achievers TM Trust This certification is being furnished pursuant to Rule 30a-2(b) under the Investment Company Act of 1940, as amended, and 18 U.S.C. Section 1350 and is not being filed as part of the Form N-CSR with the Securities and Exchange Commission .
